Name: Commission Regulation (EEC) No 370/85 of 13 February 1985 on arrangements for imports into the United Kingdom of certain textile products (category 86) originating in the Philippines
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  trade;  Europe
 Date Published: nan

 No L 44/ 12 Official Journal of the European Communities 14. 2 . 85 COMMISSION REGULATION (EEC) No 370/85 of 13 February 1985 on arrangements for imports into the United Kingdom of certain textile products (category 86) originating in the Philippines whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in the Philippines and specified in the Annex hereto shall be subject to the quantita ­ tive limits set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of textile products of category 86 specified in the Annex hereto and originating in the Philippines exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, the Philippines was notified on 13 December 1984 of a request for consultations ; Whereas, pending the outcome of the requested consultations, imports into the United Kingdom were made subject to a provisional quantitative limit for the period 13 December 1984 to 12 March 1985 by Commission Regulation (EEC) No 3608/84 of 19 December 1984 (3) ; Whereas in consultations held on 24 January 1985 it was agreed that imports of the textile products in question should be subject to quantitative limits for the years 1985 and 1986 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from the Philippines between 1 January 1985 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1985 ; Article 2 1 . Products as referred to in Article 1 , shipped from the Philippines to the United Kingdom before the date of entry into force of Regulation (EEC) No 3608/84 and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that ship ­ ment actually took place before that date. 2 . Imports of products as referred to in Article 1 shipped from the Philippines to the United Kingdom from the date of entry into force of Regulation (EEC) No 3608/84 shall remain subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of products as referred to in Article 1 shipped from the Philippines to the United Kingdom on or after 1 January 1985 and released for free circulation, shall be deducted from the quantita ­ tive limits laid down . Article 3 This Regulation shall enter into forcie on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986 . (') OJ No L 374, 31 . 12. 1982, p . 106 . 0 OJ No L 380, 31 . 12. 1983, p . 1 . V) OJ No L 333, 21 . 12 . 1984, p . 36 . 14. 2 . 85 Official Journal of the European Communities No L 44/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member ' States . Done at Brussels, 13 February 1985 . For the Commission Willy DE CLERCQ Member of the Commission ANNEX Cate ­ gory CCT heading No NIMEXE code (1985) Description Third country Member State Units Quantitative limits from 1 January to 3 1 December 86 61.09 A B C E 61.09-20, 30, 40, 80 Corsets , corset-belts suspender-belts, brassieres, braces , suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corsets, corset-belts, suspender ­ belts, braces, suspenders , garters and the like (including such articles of knitted or crocheted fabric), other than brassieres , whether or not elastic Philippines UK 1 000 pieces 1985 : 700 1986 : 735